 

Exhibit 10.1

Covia Holdings Corporation

3 Summit Park Drive, Suite 700

Independence, Ohio 44131

 

May 8, 2019

 

Mr. Richard A. Navarre

  Chairman of the Board

Covia Holdings Corporation

3 Summit Park Drive, Suite 700

Independence, Ohio 44131

 

Re:Interim President and CEO Appointment

 

Dear Rick:

 

On behalf of Covia Holdings Corporation (the “Company”), I am pleased to provide
you with this letter agreement setting forth the principal terms of the
compensation package to be provided to you by the Company for your services as
interim President and Chief Executive Officer of the Company, which appointment
was effective on May 7, 2019 at 5:00 p.m. Eastern Time.

 

 

1.

Duties; Time Commitment.  During your service as interim President and Chief
Executive Officer of the Company, you will be a full-time employee of the
Company reporting to the Board of Directors of the Company (the “Board”) and
having all of the duties and responsibilities that are commensurate with your
position.  Your job duties will be based from the Company’s corporate
headquarters in Independence, Ohio, from which you will commute on a reasonable
basis, but you also will be expected to travel periodically for business
purposes.  You will continue your service on the Board and you will continue to
serve as the Chairman of the Board, subject to any limitations imposed by
applicable law or the Company’s organizational documents.  However, you will not
be eligible to receive any cash retainers for your continued service on the
Board or any non-employee director equity grants or other director compensation
during your service as interim President and Chief Executive Officer (except as
specifically provided herein).  (Notwithstanding the foregoing, nothing herein
or your employment with the Company as interim President and Chief Executive
Officer will interfere with the vesting of previously issued non-employee
director equity grants.)  In addition, so long as you are serving as interim
President and Chief Executive Officer of the Company, you may not serve on the
Audit Committee of the Board or on any other committee of the Board requiring
“independence” within the meaning of the rules of the Securities and Exchange
Commission or the listing requirements of the New York Stock Exchange.

 

 

2.

Term.  It is contemplated that your employment with the Company as interim
President and Chief Executive Officer will continue until a replacement
permanent President and Chief Executive Officer is appointed.  However, if your
service as interim President and Chief Executive Officer is required to continue
for more than six (6) months, you and the Company will reassess your
appointment, including its impact on your ability to serve as an independent,
non-employee director on the Board following your cessation of service as
interim President and Chief Executive Officer, and consider any mutually
acceptable modifications that may be necessary to this letter agreement and your
compensation package as set forth herein.  It is expected that, upon the
appointment of a replacement permanent President and Chief Executive Officer and
your cessation of service as interim President and Chief Executive Officer, you
will continue your service on the

 

--------------------------------------------------------------------------------

 

 

Board in the same capacities as in effect immediately prior to your appointment
as interim President and Chief Executive Officer.  To that end, should any
annual non-employee director equity grants be made during your employment as
interim President and Chief Executive Officer, upon ceasing to be an employee of
the Company and during the subsequent continuation of your service on the Board,
you will be awarded a pro-rated amount based the time remaining in the period
over which such non-employee director equity award is scheduled to vest (and
which excludes the time of your employment as interim President and Chief
Executive Officer).  

 

 

3.

Base Salary.  During the period of your employment as interim President and
Chief Executive Officer of the Company, the Company initially will pay you a
base salary at the annual rate of $1,800,000 in accordance with the usual
payroll practices of the Company and subject to all applicable withholdings and
deductions, but at no time less frequently than equal monthly
payments.  Salaries for all employees are subject to change as business
conditions dictate, and your salary will be reviewed and may be increased (but
not decreased) periodically by the Board (or its Compensation Committee).

 

 

4.

Success Bonus.  In addition, upon the formal appointment of a replacement to
succeed you as the President and Chief Executive Officer of the Company, you
will be entitled to receive a lump sum cash payment in an amount equal to
$300,000, subject to all applicable withholdings and deductions, payable within
thirty (30) days following the effective date of the formal appointment of such
replacement, subject to your continued service with the Company through the
effective date of such appointment (although, if the Company terminates you
without cause, as such term is defined in Section 2.5(a) of the Company’s 2018
Omnibus Incentive Plan, before the effective date of such appointment, you shall
still be entitled to the Success Bonus if otherwise awardable).  

 

 

5.

Equity Matters.  Contemporaneously with your execution of this Agreement, you
also will receive a one-time restricted stock unit award with a grant date fair
value of $1,200,000 under the Company’s 2018 Omnibus Incentive Plan pursuant to
the terms and conditions of a restricted stock unit award agreement in the form
attached hereto as Exhibit A.  In addition, during your service as interim
President and Chief Executive Officer of the Company, you may be considered to
receive additional equity and other long-term incentive awards under any
applicable plan adopted by the Company for which employees are generally
eligible.  The level of your participation in any such plan, if any, will be
determined in the sole discretion of the Board (or its Compensation Committee)
from time to time.

 

 

6.

Business Expenses.  You will be reimbursed by the Company for reasonable
business expenses incurred in connection with the performance of your duties
hereunder in accordance with Company policies as in effect from time to
time.  In addition, during your appointment as interim President and Chief
Executive Officer of the Company, the Company will pay or reimburse you for the
cost of your reasonable commuting expenses for your travel to and from the
Cleveland, Ohio metropolitan area, and for your reasonable lodging and
automobile expenses incurred in the Cleveland, Ohio metropolitan area.  All
amounts payable under this paragraph will be paid or reimbursed only during the
period of your service as interim President and Chief Executive Officer of the
Company, and will be subject to your presentation of reasonable substantiation
and documentation as the Company may specify from time to time and to the
procedures set forth in the Company’s expense reimbursement programs, as in
effect at the time the expenses are incurred.

 

 

7.

Employee Benefits.  You will be immediately eligible to participate in all
health benefits, insurance programs, pension and retirement plans, and other
employee welfare benefits plans maintained by the Company for its employees
generally in accordance with the terms thereof (and

2

--------------------------------------------------------------------------------

 

 

subject to any applicable waiting periods or other eligibility
requirements).  You also will be entitled to annual paid time off in accordance
with the Company’s policy on accrual and use applicable to employees as in
effect from time to time.  You acknowledge and agree that you will remain
subject to the Company’s code of conduct and other written policies, as may be
amended from time to time.

 

 

8.

Indemnification; Directors’ and Officers’ Liability Insurance.  Your
Indemnification Agreement with the Company dated June 5, 2018 is incorporated
herein by reference and will remain in full force and effect in accordance with
all of the terms and conditions thereof, and the parties agree that such
Indemnification Agreement applies to your employment with the Company in the
capacity as interim President and Chief Executive Officer.

 

 

9.

At-Will Employment.  Your employment with the Company will be “at-will” and may
be terminated by you or the Company at any time with or without notice for any
(or no) reason.  You will not have any contractual right to severance benefits
in connection with any termination of your service as interim President and
Chief Executive Officer of the Company, except as may be otherwise determined by
the Board (or its Compensation Committee) in its sole discretion.

 

 

10.

Governing Law.  This letter agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Ohio, without regard
to the choice of law principles thereof, except that all matters related to any
equity awards granted to you will be governed by the internal laws of the State
of Delaware, without regard to the choice of law principles thereof.

 

 

11.

Entire Agreement.  This letter agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or
oral.  This letter agreement may be amended or modified only by a written
instrument executed by you and the Company.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

--------------------------------------------------------------------------------

 

 

Rick, we are excited about your agreeing to serve the Company as interim
President and Chief Executive Officer.  Please feel free to contact me if you
have any questions or concerns regarding your compensation package as outlined
above.  If this letter accurately reflects your understanding as to your
compensation package for serving as interim President and Chief Executive
Officer of the Company, please sign and date one copy of this letter and return
the same to me for the Company’s records.

 

Very truly yours,

 

COVIA HOLDINGS CORPORATION

 

 

By: /s/ Jean-Pierre Labroue

 

Name:  Jean-Pierre Labroue

 

Title:  Chairman of the Compensation Committee

 

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment as interim President and Chief
Executive Officer of the Company, and I hereby confirm my agreement to the same.

 

 

Dated:  May 8, 2019/s/ Richard A. Navarre

Richard A. Navarre

Signature Page to Letter Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

[Separately provided by the Company.]

A-1